By the Court.
The ground of reversal by the circuit court was that the court of common pleas erred in excluding the testimony of the defendant Horn, as to his feelings toward the plaintiff, and as to his pur*449pose and intent in writing and publishing the article. It is insisted that the exclusion of the proposed evidence was proper, • because it had not been shown that the relief on which the defendant acted was justified by any facts of which he then had knowledge.
Wé think there was no error-in the holding of the circuit court. The rule, well established by authority and founded in reason, is that, in a suit for libel, the plaintiff having introduced evidence tending to show a right to recover punitive damages, evidence by the defendant as. to his motives in the publication is competent as bearing upon, the question of punitive damages. Whether the alleged belief • is well or ill-founded is a question for the jury.
Other exceptions to the ruling of the trial court were argued, and have been considered. We deem it sufficient to say that we do not find error in the record as to such exceptions.

Judgment affirmed.